1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5

6     BANK OF AMERICA, N.A.,                            Case No. 3:16-cv-00188-MMD-CBC

7                                    Plaintiff,                     ORDER
            v.
8
      THE SIENA HOMEOWNER'S
9     ASSOCIATION; THUNDER
      PROPERTIES, INC.; and HAMPTON &
10    HAMPTON COLLECTIONS, LLC,

11                              Defendants.

12

13         Plaintiff Bank of America, N.A. (“BANA”) and Defendant Thunder Properties, Inc.

14   (“Thunder”) have jointly indicated that they need the Court to extend its stay of briefing

15   regarding BANA’s pending second motion for summary judgment (“Motion”) (ECF No. 85).

16   (ECF No. 106.) BANA and Thunder have been granted at least 4 months of briefing stays

17   after representing to the Court that they have a pending settlement, that the parties have

18   agreed on the essential terms of that anticipated settlement, and only unique logistical

19   issues remain. (E.g., ECF Nos. 102, 103 (March 11, 2019 order granting 60 days—up to

20   May 8, 2019), 104 (May 23, 2019 order granting another 60 days—up to July 23, 2019),

21   105.) Before the requests for stays, BANA and Thunder stipulated to extensions of time

22   for Thunder to file its response to the Motion, first on December 10, 2018. (ECF Nos. 87,

23   92, 98, 100.) The Court approved the stipulations. (ECF Nos. 89, 94, 99, 101). At this

24   point, the parties’ representation that they need more time to continue working out non-

25   essential, yet unique, issues for settlement is borderline unreasonable.

26         The Court will therefore only grant BANA and Thunder an additional 15 days to

27   finalize their settlement agreement and/or for Thunder to file its response to ECF No. 85.

28   ///
1    No further extensions will be given. If Thunder fails to file a response, the Court will

2    consider ECF No. 85 on the briefing before the Court.

3            It is therefore ordered that BANA and Thunder are granted 15 days from the entry

4    of this order to finalize their settlement agreement and/or for Thunder to file its response

5    to ECF No. 85. No further extensions will be provided, and the Court will proceed as noted

6    here.

7            DATED THIS 24th day of July 2019.

8

9                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
